Citation Nr: 0830400	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  04-22 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to November 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) 
Montgomery, Alabama.


FINDING OF FACT

The veteran's post-service anemia is related to service. 


CONCLUSION OF LAW

Anemia was incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

The veteran contends that she developed anemia during active 
service.  Service treatment records reveal no finding of 
anemia at her February 1999 enlistment examination.  However, 
laboratory tests, conducted in September 2000, reflect that 
she had low hemoglobin and mean corpuscular volume (MCV) 
counts.  The report of her October 2000 separation 
examination reflected a diagnosis of microcytic anemia, and 
included iron pills among her medications.

VA treatment records, dated in June 2003, also reflect a 
diagnosis of anemia.  Most recently, she underwent a VA hemic 
examination in April 2008.  The case file was reviewed.  She 
reported that she was no longer on iron pills.  Laboratory 
tests were normal, and physical examination was unremarkable.  
The diagnosis was history of anemia, resolved.  

Significantly, the examiner opined that, based on the low 
hemoglobin and MCV values noted in September 2000, it is at 
least as likely as not that the veteran's anemia had its 
onset during active military service.  Therefore, although 
there is no current anemia noted, given the diagnosis of 
anemia in service, a relatively recent diagnosis of the same, 
and the VA examiner's opinion linking this condition to 
service, the Board finds that preponderance of the evidence 
is in favor of the veteran's claim and the appeal is granted.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

Service connection for anemia is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


